[Cite as State ex rel. Stewart v. Krueger, 2017-Ohio-8048.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO, ex rel.,                             :         JUDGES:
CHRISTOPHER STEWART                                 :         Hon. William B. Hoffman, P.J.
                                                    :         Hon. John W. Wise, J.
         Relator                                    :         Hon. Earle E. Wise, Jr., J.
-vs-                                                :
                                                    :
JUDGE EVERETT H. KRUEGER                            :         Case No. 17-CAD-07-0049
                                                    :
        Respondent                                  :         OPINION



CHARACTER OF PROCEEDING:                                      Writ of Procedendo




JUDGMENT:                                                     Granted




DATE OF JUDGMENT:                                             September 29, 2017




APPEARANCES:

For Relator                                                   For Respondent

CHRISTOPHER T. STEWART, Pro Se                                MARK S. SLEEPER
Madison Correctional Institution                              Assistant Prosecuting Attorney
#A721496                                                      140 North Sandusky Street
P. O. Box 740                                                 Delaware, OH 43015
London, OH 43140
Delaware County, Case No. 17-CAD-07-0049                                                   2

Wise, Earle, J.

       {¶ 1} Petitioner, Christopher T. Stewart, has filed a petition for writ of procedendo

requesting this Court order Respondent to comply with our order of remand May 16, 2017

in Delaware Case Number 17 CAA 01 0004. Respondent has filed a “reply” to the petition

arguing there is “nothing to be remanded to the trial court at this time” because a notice

of appeal was filed by the State in the Supreme Court. The State filed a motion for stay

of this Court’s May 16, 2017 judgment entry in the Supreme Court of Ohio. The Supreme

Court denied the request for stay on September 15, 2017.

       {¶ 2} To be entitled to a writ of procedendo, Williams must show a clear legal right

to require the court to proceed, a clear legal duty on the part of the court to proceed, and

the lack of an adequate remedy in the ordinary course of the law. State ex rel. Brown v.

Luebbers, 137 Ohio St.3d 542, 2013-Ohio-5062, 1 N.E.3d 395, ¶ 10. A writ of procedendo

is proper when a court has refused to enter judgment or has unnecessarily delayed

proceeding to judgment. State ex rel. Crandall, Pheils & Wisniewski v. DeCessna, 73

Ohio St.3d 180, 184, 652 N.E.2d 742 (1995).

       {¶ 3} “A trial court, however, lacks jurisdiction to execute a judgment . . . if there

is a stay of the judgment pending appeal. In re Kessler (1993), 90 Ohio App.3d 231, 236,

628 N.E.2d 153, 156; see, also, Oatey v. Oatey (1992), 83 Ohio App.3d 251, 257, 614

N.E.2d 1054, 1058, where the court of appeals held that “[t]he mere filing of a notice of

appeal from the order * * * does not divest the * * * court of jurisdiction to enforce an

interlocutory or final order pending appeal unless the party is granted a stay of execution

of the order.” (Emphasis added.) See Dandino v. Finkbeiner (Oct. 27, 1995), Lucas App.
Delaware County, Case No. 17-CAD-07-0049                                              3

No. 95-030, unreported, 1995 WL 628222.” State ex rel. State Fire Marshal v. Curl, 87

Ohio St.3d 568, 2000-Ohio-248, 722 N.E.2d 73 (2000).

      {¶ 4} In this case, our order requiring Respondent to grant Relator’s motion to

vacate judicial sanction was issued over four months ago. While the notice of appeal was

filed in the Supreme Court, the request for stay was denied. Because there is no stay,

Respondent has jurisdiction to comply with this Court’s order upon remand. We find

Respondent has unnecessarily delayed proceeding to judgment. We also find Relator is

entitled to have Respondent to proceed to judgment pursuant to our opinion of May 16,

2017. Finally, we find Relator has no adequate remedy at law because he will be serving

a judicial sanction sentence which was found to be erroneously imposed.

      {¶ 5} The writ of procedendo is issued. Respondent shall proceed in accordance

with the judgment entry of May 16, 2017.


By: Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.



EEW/sg 921